--------------------------------------------------------------------------------

EXHIBIT 10.3
  
SUBSCRIPTION AGREEMENT
 
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of October __, 2011,
by and among GreenHouse Holdings, Inc., a Nevada corporation (the “Company”),
and the subscribers identified on the signature page hereto (each a “Subscriber”
and collectively, the “Subscribers”).


WHEREAS, the Company and each Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers (the
“Offering”), as provided herein, and such Subscribers shall purchase $500,000
(the “Principal Amount”) of a 8% Senior Secured Convertible Note (the “Note” or
“Note”) of the Company, a form of which is annexed hereto as Exhibit A;
 
WHEREAS, the Note shall be offered at a purchase price of $500,000 (the
“Purchase Price”) and shall mature on the date that is six (6) months following
the Closing Date (the “Maturity Date”).  Additionally, such Note shall be
convertible into shares of the Company’s Common Stock (the “Note Conversion
Shares”) at any time prior to the Maturity Date at an initial price per share
equal to 70% of the volume weighted average price for the twenty (20) trading
days prior to the date a notice of conversion is given to the Company (the
“Conversion Price”).
 
WHEREAS, the Company and Premier Alliance Group, Inc. (“Premier”) contemplate a
merger between the companies (the “Merger”).  Should the Merger be completed,
the Note will automatically convert into such number of shares of the Company’s
Common Stock equal to $500,000 divided by the opening bid price of the shares of
the merged entities on the day after the closing of the Merger.  Such shares
shall be factored into the pro rata split between the two companies as credited
to Premier Alliance Group, Inc. and debited to the Company (the “Mandatory
Conversion Shares”) (the Note Conversion Shares and the Mandatory Conversion
Shares are collectively referred to herein as the “Conversion Shares”).  The
Note and Conversion Shares are collectively referred to herein as (the
“Securities”); and
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
    
1.   Closing Date.
 
(a)    The “Closing Date” shall be on or before October __, 2011, unless
extended at the option of the Company. The consummation of the transactions
contemplated herein shall take place at the offices of Premier Alliance Group,
Inc., 4521 Sharon Road, Charlotte, North Carolina 28211, upon the satisfaction
or waiver of all conditions to closing set forth in this Agreement. Subject to
the satisfaction or waiver of the terms and conditions of this Agreement, on the
Closing Date, Subscribers shall purchase and the Company shall sell to
Subscribers the Note in the Principal Amount of up to $500,000.
 
(b)   Closing Conditions of the Company.  The obligation of the Subscribers
hereunder to purchase the Securities is subject to the satisfaction or waiver at
or before the Closing, of each of the conditions set forth below:
   
 
1

--------------------------------------------------------------------------------

 
    
(i)           delivery of all executed Transaction Documents (as defined
herein);
 
(ii)           delivery of all completed Schedules and Exhibits to this
Agreement;
 
(iii)           the representations made by the Company in Section 5 are true
and correct as of the Closing Date; and
 
(iv)           delivery of a corporate resolution authorizing the Offering as
contemplated in the Transaction Documents and approving the entry into the
Transaction Documents.


2.   Notes.


(a)   Note.  Subject to the satisfaction or waiver of the terms and conditions
of this Agreement, on the Closing Date, each subscriber shall purchase and the
Company shall sell to each Subscriber a Note in the Principal Amount designated
on the signature page hereto for such Subscriber’s Principal Amount indicated
thereon.


(b)   Allocation of Purchase Price.   The Purchase Price will be allocated among
the components of the Securities so that each component of the Securities will
be fully paid and nonassessable.


3.   Security Interest.   The Subscribers will be granted a security interest in
the assets of the Company, which security interest will be memorialized in a
“Security Agreement,” a form of which is annexed hereto as Exhibit B.  The
Company will execute such other agreements, documents and financing statements
reasonably requested by the Subscribers, which will be filed at the Company’s
expense with the jurisdictions, states and counties designated by the
Subscribers.  Subsequent to the Closing, the Company and Subsidiaries will also
execute all such documents reasonably necessary in the opinion of the
Subscribers to memorialize and further protect the security interest described
herein which will be prepared and filed at the Company’s expense with the
jurisdictions, states and filing offices designated by the Subscribers.


4.   Subscriber Representations and Warranties.  Each Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)   Organization and Standing of the Subscriber.   Subscriber, to the extent
applicable, is an entity, duly formed, validly existing and in good standing
under the laws of the jurisdiction of its formation.
 
(b)   Authorization and Power.   Such Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Note being sold to it
hereunder.  The execution, delivery and performance of this Agreement and the
other Transaction Documents by such Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Subscriber or its Board of Directors, stockholders,
partners, members, as the case may be, is required.  This Agreement and the
other Transaction Documents have been duly authorized and executed and when
delivered by such Subscriber and constitutes, or shall constitute when executed
and delivered, a valid and binding obligation of such Subscriber enforceable
against such Subscriber in accordance with the terms thereof.
 
 
2

--------------------------------------------------------------------------------

 
    
(c)   No Conflicts.   The execution, delivery and performance of this Agreement
and the other Transaction Documents and the consummation by such Subscriber of
the transactions contemplated hereby and thereby or relating hereto do not and
will not (i) result in a violation of such Subscriber’s charter documents or
bylaws or other organizational documents or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Subscriber is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Subscriber or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Subscriber).  Such Subscriber is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement and the other Transaction Documents
or to purchase the Securities in accordance with the terms hereof, provided that
for purposes of the representation made in this sentence, such Subscriber is
assuming and relying upon the accuracy of the relevant representations and
agreements of the Company herein.


(d)   Information on Company.    Such Subscriber has been furnished with or has
had access to the EDGAR Website of the Commission and to the Company's filings
made with the Commission available at the EDGAR website five days preceding the
Closing Date (hereinafter referred to collectively as the “Reports”).
Subscribers are not deemed to have any knowledge of any information not included
in the Reports unless such information is delivered in the manner described in
the next sentence. In addition, Subscriber may have received in writing from the
Company such other information concerning its operations, financial condition
and other matters as such Subscriber has requested in writing, identified
thereon as OTHER WRITTEN INFORMATION (such other information is collectively,
the “Other Written Information”), and considered all factors such Subscriber
deems material in deciding on the advisability of investing in the
Securities.  Such Subscriber has relied on the Reports and Other Written
Information in making its investment decision.


(e)   Information on Subscriber.   Subscriber is, and will be at the time of the
conversion of the Note, an “accredited investor,” as such term is defined in
Rule 501 of Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  Such Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities.  Such Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on the signature page hereto regarding such
Subscriber is accurate.


(f)   Purchase of Note.  On the Closing Date, such Subscriber will purchase the
Note as principal for its own account for investment only and not with a view
toward, or for resale in connection with, the public sale or any distribution
thereof.
       
(g)   Compliance with Securities Act.   Such Subscriber understands and agrees
that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.   In any event, and subject to
compliance with the applicable securities laws, the Subscriber may enter into
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities or interest in the Securities, and
deliver the Securities or the interests in the Securities, to close out their
short or other positions or otherwise settle other transactions, or loan or
pledge the Securities, or interests in the Securities, to third parties who in
turn may dispose of these Securities.
   

 
3

--------------------------------------------------------------------------------

 


(h)   Conversion Shares Legend.  The Conversion Shares shall bear the following
or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(i)   Note Legend.  The Note shall bear the following legend:
 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE –OR-EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”
 
(j)   Communication of Offer.  The offer to sell the Securities was directly
communicated to such Subscriber by the Company.  At no time was such Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
    
 
4

--------------------------------------------------------------------------------

 
    
(k)   Restricted Securities.   Such Subscriber understands that the Securities
have not been registered under the 1933 Act and such Subscriber will not sell,
offer to sell, assign, pledge, hypothecate or otherwise transfer any of the
Securities unless pursuant to an effective registration statement under the 1933
Act, or unless an exemption from registration is available.  Notwithstanding
anything to the contrary contained in this Agreement, such Subscriber may
transfer (without restriction and without the need for an opinion of counsel)
the Securities to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement.


(l)   No Governmental Review.   Such Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)   Correctness of Representations.  Such Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless such Subscriber otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date.


(n)   Survival.  The foregoing representations and warranties shall survive the
Closing Date and for a period of two years thereafter.
 
5.   Company Representations and Warranties.  Except as set forth in the
Schedules, the Company represents and warrants to and agrees with each
Subscriber that:
 
(a)   Due Incorporation.  The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a material adverse effect.  For purposes of
this Agreement, a “Material Adverse Effect” shall mean a material adverse effect
on the financial condition, results of operations, prospects, properties or
business of the Company and its Subsidiaries taken as a whole.  For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
direct or indirect corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity of which more than 30% of (i) the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors or other
managing body of such entity, (ii) in the case of a partnership or limited
liability company, the interest in the capital or profits of such partnership or
limited liability company or (iii) in the case of a trust, estate, association,
joint venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity or is under the actual control of the Company. As of the Closing Date,
all of the Company’s Subsidiaries and the Company’s ownership interest therein
is set forth on Schedule 5(a).
 
(b)   Outstanding Stock.  All issued and outstanding shares of capital stock and
equity interests in the Company have been duly authorized and validly issued and
are fully paid and nonassessable.
 
(c)   Authority; Enforceability.  This Agreement, the Note, Conversion Shares,
Security Agreement, and any other agreements, delivered or required to be
delivered, together with or pursuant to this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and/or Subsidiaries as the case may be, and are valid
and binding agreements of the Company and Subsidiaries as the case may be,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors' rights generally and to
general principles of equity.  The Company and Subsidiaries, as the case may be,
have full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform their obligations thereunder.
   
 
5

--------------------------------------------------------------------------------

 
     
(d)   Capitalization and Additional Issuances.   The authorized and outstanding
capital stock of the Company and Subsidiaries on a fully diluted basis and all
outstanding rights to acquire or receive, directly or indirectly, any equity of
the Company or Subsidiaries as of the date of this Agreement and the Closing
Date (not including the Securities) are set forth on Schedule 5(d).  Except as
set forth on Schedule 5(d), there are no options, warrants, or rights to
subscribe to, securities, rights, understandings or obligations convertible into
or exchangeable for or granting any right to subscribe for any shares of capital
stock or other equity interest of the Company or any of the Subsidiaries.  The
only officer, director, employee and consultant stock option or stock incentive
plan or similar plan currently in effect or contemplated by the Company is
described on Schedule 5(d).  There are no outstanding agreements or preemptive
or similar rights affecting the Company’s Common Stock or equity.
 
(e)   Consents.  No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
Subsidiaries or any of their Affiliates, the OTC Bulletin Board (the “Bulletin
Board”) or the Company’s shareholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company and Subsidiaries of their obligations under the Transaction Documents,
including, without limitation, the issuance and sale of the Securities.  The
Transaction Documents and the Company’s performance of its obligations
thereunder has been unanimously approved by the Company’s Board of Directors.
Except for the requirement to file the Transaction Documents with the
Commission, no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with any governmental
authority in the world, including without limitation, the United States, or
elsewhere is required by the Company or any Affiliate of the Company in
connection with the consummation of the transactions contemplated by this
Agreement, except as would not otherwise have a Material Adverse Effect or the
consummation of any of the other agreements, covenants or commitments of the
Company or any Subsidiary contemplated by the other Transaction Documents. Any
such qualifications and filings will, in the case of qualifications, be
effective on the Closing and will, in the case of filings, be made within the
time prescribed by law.
 
(f)   No Violation or Conflict.  Assuming the representations and warranties of
the Subscriber in Section 4 are true and correct, neither the issuance nor sale
of the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will:
 
(i)    violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (A) the articles or
certificate of incorporation, charter or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
   
 
6

--------------------------------------------------------------------------------

 
   
(ii)    result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its Affiliates
except in favor of Subscriber as described herein; or
 
(iii)    result in the activation of any anti-dilution rights or a reset or
repricing of any debt, equity or security instrument of any creditor or equity
holder of the Company, or the holder of the right to receive any debt, equity or
security instrument of the Company nor result in the acceleration of the due
date of any obligation of the Company; or
   
(iv)    result in the triggering of any piggy-back or other registration rights
of any person or entity holding securities of the Company or having the right to
receive securities of the Company.
 
(g)   The Securities.  The Securities upon issuance:
 
(i)    are, or will be, free and clear of any security interests, liens, claims
or other encumbrances, subject only to restrictions upon transfer under the 1933
Act and any applicable state securities laws;


(ii)    have been, or will be, duly and validly authorized and on the dates of
issuance of the Note and the Conversion Shares upon conversion of the Note, such
Note and Conversion Shares will be duly and validly issued, fully paid and
nonassessable and if registered pursuant to the 1933 Act and resold pursuant to
an effective registration statement or an exemption from registration, will be
free trading, unrestricted and unlegended, subject only to Rule 144.
 
(iii)    will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company or rights
to acquire securities of the Company; and
 
(iv)    will not subject the holders thereof to personal liability by reason of
being such holders; and
 
(v)    assuming the representations and warranties of the Subscribers as set
forth in Section 4 hereof are true and correct, will not result in a violation
of Section 5 under the 1933 Act.
 
(h)   Litigation.  There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  There is no pending or, to the best knowledge of the
Company, basis for or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator relating to the
Company, or any of its Affiliates which litigation if adversely determined would
have a Material Adverse Effect.
 
(i)   No Market Manipulation.  The Company and its Affiliates have not taken,
and will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.
 
(j)   Information Concerning Company.  The Reports and Other Written Information
contain all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein. Since June 30, 2011 and except as disclosed in the
Reports or modified in the Other Written Information or in the Schedules hereto,
there has been no Material Adverse Effect relating to the Company’s business,
financial condition or affairs. The Reports and Other Written Information
including the financial statements included therein do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, taken as a whole,
not misleading in light of the circumstances and when made.
   
 
7

--------------------------------------------------------------------------------

 
   
(k)   Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.   The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters, or (iii)
not in violation of any statute, rule or regulation of any governmental
authority which violation would have a Material Adverse Effect.
 
(l)   No Integrated Offering.   Neither the Company, nor any of its Affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security of the Company nor solicited any offers to
buy any security of the Company under circumstances that would cause the offer
of the Securities pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Bulletin Board.  No prior offering will impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action nor suffer any inaction or conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Securities or that would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.
 
(m)   No General Solicitation.  Neither the Company, nor any of its Affiliates,
nor to its knowledge, any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.
 
(n)   No Undisclosed Liabilities.  The Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company’s business since December 31, 2010 and
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(o)   No Undisclosed Events or Circumstances.  Since December 31, 2010, except
as disclosed in the Reports, no event or circumstance has occurred or exists
with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.
 
(p)   Dilution.   The Company’s executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company.  The board of directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company.  The Company specifically acknowledges that its obligation to
issue the Conversion Shares upon conversion of the Note is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company or parties entitled to
receive equity of the Company.
   
 
8

--------------------------------------------------------------------------------

 
    
(q)   No Disagreements with Accountants.  There are no material disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise
between the Company and the accountants previously and presently employed by the
Company, including but not limited to disputes or conflicts over payment owed to
such accountants, nor have there been any such disagreements during the two
years prior to the Closing Date.


(r)   Investment Company.   Neither the Company nor any Affiliate of the Company
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended.


(s)   Reporting Company/Shell Company.  The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and has a class of Common
Stock registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to the
provisions of the 1934 Act, the Company has timely filed all reports and other
materials required to be filed thereunder with the Commission during the
preceding twelve months.  As of the Closing Date, the Company is not considered
a “shell company” as those terms are employed in Rule 144 under the 1933 Act.


(t)   Listing.  The Company's Common Stock is quoted on the Bulletin Board under
the symbol GRHU.  The Company has not received any oral or written notice that
its Common Stock is not eligible nor will become ineligible for quotation on the
Bulletin Board nor that its Common Stock does not meet all requirements for the
continuation of such quotation.  The Company satisfies all the requirements for
the continued quotation of its Common Stock on the Bulletin Board.


(u)   DTC Status.  The Company's transfer agent is a participant in and the
Common Stock is eligible for transfer pursuant to, the Depository Trust Company
Automated Securities Transfer Program. The name, address, telephone number, fax
number, contact person and email address of the Company’s transfer agent is set
forth in Schedule 5(u) hereto.


(v)   Company Predecessor and Subsidiaries.  The Company makes each of the
representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h), (j),
(k), (n), (o), and(t) of this Agreement, as same relate or could be applicable
to each Subsidiary.  All representations made by or relating to the Company of a
historical or prospective nature and all undertakings described in Section 9
shall relate, apply and refer to the Company and Subsidiaries and their
predecessors and successors.


(w)   Correctness of Representations.  The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing Date, shall be true and correct in all material respects as
of the Closing Date, provided, that, if such representation or warranty is made
as of a different date, in which case such representation or warranty shall be
true as of such date.
 
(x)           Survival.  The foregoing representations and warranties shall
survive the Closing Date and for a period of two years thereafter.
 
6.           Regulation D Offering.  The offer and issuance of the Securities to
the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. The Company will
provide, at the Company’s expense, such legal opinions, if any, as are
reasonably necessary in each Subscriber’s opinion for the issuance and resale of
the Note and Conversion Shares pursuant to an effective registration statement,
Rule 144 under the 1933 Act or an exemption from registration.
   
 
9

--------------------------------------------------------------------------------

 
   
7.1.   Conversion of Note.


(a)    Upon the conversion of a Note or part thereof, the Company shall, at its
own cost and expense, take all necessary action, including obtaining and
delivering, an opinion of counsel to assure that the Company's transfer agent
shall issue stock certificates in the name of Subscriber (or its permitted
nominee) or such other persons as designated by Subscriber and in such
denominations to be specified at conversion representing the number of shares of
Common Stock issuable upon such conversion.  The Company warrants that no
instructions other than these instructions have been or will be given to the
transfer agent of the Company's Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration,
has been filed with the Commission is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent that Subscriber has complied
with the prospectus delivery requirements, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that the Conversion Shares
are sold in a manner that complies with an exemption from registration, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend, if such sale is intended to be made in
conformity with Rule 144(i)(2) of the 1933 Act, or for 90 days if pursuant to
the other provisions of Rule 144 of the 1933 Act, provided that Subscriber
delivers all reasonably requested representations in support of such opinion.


(b)    Each subscriber will give notice of its decision to exercise its right to
convert its Note, interest, or part thereof by telecopying, or otherwise
delivering a completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed telecopier transmission or
otherwise pursuant to Section 13(a) of this Agreement.  Subscriber will not be
required to surrender the Note until the Note has been fully converted or
satisfied.  Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof by 6 PM Eastern Time (“ET”) (or
if received by the Company after 6 PM ET, then the next business day) shall be
deemed a “Conversion Date.”  The Company will itself or cause the Company’s
transfer agent to transmit the Company’s Common Stock certificates representing
the Conversion Shares issuable upon conversion of the Note to Subscriber via
express courier for receipt by Subscriber within three (3) business days after
the Conversion Date (such third day being the ”Delivery Date”).  In the event
the Conversion Shares are electronically transferable, then delivery of the
Conversion Shares must be made by electronic transfer provided request for such
electronic transfer has been made by the Subscriber. A Note representing the
balance of the Note not so converted will be provided by the Company to
Subscriber if requested by Subscriber, provided Subscriber delivers the original
Note to the Company.


(c)    The Company understands that a delay in the delivery of the Conversion
Shares in the form required pursuant to Section 7.1 hereof, could result in
economic loss to the Subscriber.  As compensation to Subscriber for such loss,
the Company agrees to pay (as liquidated damages and not as a penalty) to
Subscriber for late issuance of Conversion Shares in the form required pursuant
to Section 7.1 hereof upon Conversion of the Note, the amount of $25 per
business day after the Delivery Date for each $10,000 of Note principal amount
and interest (and proportionately for other amounts) being converted of the
corresponding Conversion Shares which are not timely delivered.  The Company
shall pay any payments incurred under this Section upon demand.  Furthermore, in
addition to any other remedies which may be available to the Subscriber, in the
event that the Company fails for any reason to effect delivery of the Conversion
Shares within seven (7) business days after the Delivery Date, Subscriber will
be entitled to revoke all or part of the relevant Notice of Conversion by
delivery of a notice to such effect to the Company whereupon the Company and
Subscriber shall each be restored to their respective positions immediately
prior to the delivery of such notice, except that the damages payable in
connection with the Company’s default shall be payable through the date notice
of revocation or rescission is given to the Company.
    
 
10

--------------------------------------------------------------------------------

 
   
7.2.   Mandatory Redemption at Subscriber’s Election.  In the event of a Change
in Control (as defined below), then at the Subscriber’s election, the Company
must pay to the Subscriber ten (10) business days after request by Subscriber
(“Change in Control Calculation Period”), a sum of money determined by
multiplying up to the outstanding principal amount of the Note designated by
Subscriber by 125%, plus accrued but unpaid interest and any other amounts due
under the Transaction Documents (the “Change in Control Mandatory Redemption
Payment”). The Change in Control Mandatory Redemption Payment must be received
by Subscriber not later than ten (10) business days after request (“Change in
Control Mandatory Redemption Payment Date”). Upon receipt of the Change in
Control Mandatory Redemption Payment, the corresponding Note principal, interest
and other amounts will be deemed paid and no longer outstanding.  The Subscriber
may rescind the election to receive a Change in Control Mandatory Redemption
Payment at any time until such payment is actually received.  Liquidated damages
calculated pursuant to Section 7.1(c) hereof, that have been paid or accrued for
the ten day period prior to the actual receipt of the Mandatory Redemption
Payment by Subscriber shall be credited against the Change in Control Mandatory
Redemption Payment.  For purposes of this Section 7.2, “Change in Control” shall
mean (other than as a result of the Merger (i) the Company  becoming a
Subsidiary of another entity (other than a corporation formed by the Company for
purposes of reincorporation in another U.S. jurisdiction), (ii) the sale, lease
or transfer of substantially all the assets of the Company or its Subsidiaries,
or (iii) a majority of the members of the Company’s board of directors as of the
Closing Date no longer serving as directors of the Company, except as a result
of natural causes or as a result of hiring additional outside directors in order
to meet appropriate stock exchange requirements, unless prior written consent of
the Subscribers had been obtained by the Company.  The foregoing
notwithstanding, Subscriber may demand and receive from the Company the amount
stated above or any other greater amount which Subscriber is entitled to receive
or demand pursuant to the Transaction Documents.


7.3.   Adjustments.   The Conversion Price and amount of Conversion Shares
issuable upon conversion of the Note shall be equitably adjusted and as
otherwise described in this Agreement and the Note.
 
7.4.   Redemption.    The Note shall not be redeemable or callable by the
Company, except as described in the Note.
 
8.   Fees.      The Company shall pay to Law Offices of Michael H. Freedman,
PLLC a fee of $5,000 (the “Subscriber’s Legal Fees”) as reimbursement for
services rendered to the Subscribers in connection with this Agreement and the
purchase and sale of the Offering.  The Subscriber’s Legal Fees shall be payable
out of the Purchase Price at the Closing Date.
 
9.   Covenants of the Company.  The Company covenants and agrees with the
Subscribers as follows:
 
(a)   Stop Orders.  Subject to the prior notice requirement described in Section
9(n), the Company will advise the Subscribers, within twenty-four hours after it
receives notice of issuance by the Commission, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the Common Stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.  The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws only if at least two
business days prior notice of such instruction is given to the Subscribers.
   
 
11

--------------------------------------------------------------------------------

 
   
(b)   Listing/Quotation.  The Company shall promptly secure the quotation or
listing of the Conversion Shares upon each national securities exchange, or
automated quotation system upon which the Company’s Common Stock is quoted or
listed and upon which such Conversion Shares are or become eligible for
quotation or listing (subject to official notice of issuance) and shall maintain
same so long as any Note are outstanding.  The Company will maintain the
quotation or listing of its Common Stock on the NYSE Alternext, Nasdaq Capital
Market, Nasdaq Global Market, Nasdaq Global Select Market, Bulletin Board, or
New York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock (the “Principal Market”), and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable.
Subject to the limitation set forth in Section 9(n), the Company will provide
Subscribers with copies of all notices it receives notifying the Company of the
threatened and actual delisting of the Common Stock from any Principal
Market.  As of the date of this Agreement and the Closing Date, the Bulletin
Board is and will be the Principal Market.
 
(c)   Market Regulations.  If required, the Company shall notify the Commission,
the Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Subscribers and promptly provide copies thereof to the
Subscribers.
 
(d)   Filing Requirements.  From the date of this Agreement and until the last
to occur of (i) two (2) years after the Closing Date, (ii) until all the
Conversion Shares have been resold or transferred by the Subscribers pursuant to
a registration statement or pursuant to Rule 144(b)(1)(i), (iii) the Note is no
longer outstanding or (iv) the Merger (the date of such latest occurrence being
the “End Date”), the Company will (A) cause its Common Stock to continue to be
registered under Section 12(b) or 12(g) of the 1934 Act, (B) comply in all
respects with its reporting and filing obligations under the 1934 Act, (C)
voluntarily comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(g) of the 1934
Act, if the Company is not subject to such reporting requirements, and (D)
comply with all requirements related to any registration statement filed
pursuant to this Agreement.  The Company will use its best efforts not to take
any action or file any document (whether or not permitted by the 1933 Act or the
1934 Act or the rules thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under said acts
until the End Date.  Until the End Date, the Company will continue the listing
or quotation of the Common Stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.  The Company agrees to timely file a
Form D with respect to the Securities if required under Regulation D and to
provide a copy thereof to each Subscriber promptly after such filing.
 
(e)   Use of Proceeds.   The Company will substantially employ the proceeds of
the Offering for the purposes set forth on Schedule 9(e) hereto.  Except as
described on Schedule 9(e), the Purchase Price may not and will not be used for
accrued and unpaid officer and director salaries, nor payment of financing
related debt, nor redemption of outstanding Note or equity instruments of the
Company nor non-trade payables outstanding on the Closing Date.
 
(f)   Reservation.   Prior to the Closing, the Company undertakes to reserve on
behalf of Subscribers from its authorized but unissued Common Stock, a number of
shares of Common Stock equal to 125% of the amount of Common Stock necessary to
allow Subscribers to be able to convert all of the Note (“Required
Reservation”). Failure to have sufficient shares reserved pursuant to this
Section 9(f) at any time shall be a material default of the Company’s
obligations under this Agreement and an Event of Default under the
Note.  Without waiving the foregoing requirement, if at any time Note are
outstanding the Company has reserved on behalf of the Subscribers less than 120%
of the amount necessary for full conversion of the outstanding Note principal
and interest at the conversion price that would be in effect on every such date
(“Minimum Required Reservation”), the Company will promptly reserve the Minimum
Required Reservation, or if there are insufficient authorized and available
shares of Common Stock to do so, the Company will take all action necessary to
increase its authorized capital to be able to fully satisfy its reservation
requirements hereunder, including the filing of a preliminary proxy with the
Commission not later than fifteen days after the first day the Company has
reserved less than the Minimum Required Reservation.  The Company agrees to
provide notice to the Subscribers not later than three days after the date the
Company has less than the Minimum Required Reservation reserved on behalf of the
Subscribers.
   
 
12

--------------------------------------------------------------------------------

 
   
(g)   DTC Program.  At all times that Note are outstanding, the Company will
employ as the transfer agent for the Common Stock and Conversion Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program.
 
(h)   Taxes.  From the date of this Agreement and until the End Date, the
Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.
 
(i)   Insurance.  As reasonably necessary as determined by the Company, from the
date of this Agreement and until the End Date, the Company will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in the Company’s line of business and location, in
amounts and to the extent and in the manner customary for companies in similar
businesses similarly situated and located and to the extent available on
commercially reasonable terms.
 
(j)   Books and Records.  From the date of this Agreement and until the End
Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.
 
(k)   Governmental Authorities.   From the date of this Agreement and until the
End Date, the Company shall duly observe and conform in all material respects to
all valid requirements of governmental authorities relating to the conduct of
its business or to its properties or assets.
 
(l)   Intellectual Property.  From the date of this Agreement and until the End
Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
9(l) hereto identifies all of the intellectual property owned by the Company and
Subsidiaries.
 
(m)    Properties.  From the date of this Agreement and until the End Date, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company will at all times comply with each provision of all leases and
claims to which it is a party or under which it occupies or has rights to
property if the breach of such provision could reasonably be expected to have a
Material Adverse Effect.  The Company will not abandon any of its assets except
for those assets which have negligible or marginal value or for which it is
prudent to do so under the circumstances.
   
 
13

--------------------------------------------------------------------------------

 
   
(n)   Confidentiality/Public Announcement.   From the date of this Agreement and
until the End Date, the Company agrees that except in connection with a Form 8-K
and the registration statement or statements regarding the Subscriber’s
Securities or in correspondence with the SEC regarding same, it will not
disclose publicly or privately the identity of the Subscriber unless expressly
agreed to in writing by a Subscriber or only to the extent required by law.  In
any event and subject to the foregoing, the Company undertakes to file a Form
8-K describing the Offering not later than the fourth (4th) business day after
the Closing Date.  Prior to the Closing Date, such Form 8-K will be provided to
Subscribers for their review and approval.  In the Form 8-K, the Company will
specifically disclose the nature of the Offering and amount of Common Stock
outstanding immediately after the Closing, not including any
Conversions.  Upon delivery by the Company to the Subscribers after the Closing
Date of any notice or information, in writing, electronically or otherwise, and
while a Note or Conversion Shares are held by Subscribers, unless
the Company has in good faith determined that the matters relating to such
notice do not constitute material, nonpublic information relating to the Company
or Subsidiaries, the Company shall within one business day after any such
delivery publicly disclose such material, nonpublic information on a
Report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, the Company shall so indicate to Subscribers
prior to delivery of such notice or information.  Subscribers will be granted
sufficient time to notify the Company that such Subscriber elects not to receive
such information.   In the case that Subscriber elects not to receive such
information, the Company will not deliver such information to Subscribers.  In
the absence of any such Company indication, Subscribers shall be allowed to
presume that all matters relating to such notice and information do not
constitute material, nonpublic information relating to the Company or
Subsidiaries.
   
(o)   Non-Public Information.  The Company covenants and agrees that except for
the Reports, Other Written Information and schedules and exhibits to this
Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 9(n) above,
neither it nor any other person acting on its behalf will at any time provide a
Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Subscriber, its agent or counsel shall have agreed in writing to accept such
information as described in Section 9(n) above. The Company understands and
confirms that the Subscribers shall be relying on the foregoing representations
in effecting transactions in securities of the Company. The Company agrees that
any information known to Subscriber not already made public by the Company may
be made public and disclosed by the Subscriber.


(p)   Negative Covenants.   So long as a Note is outstanding, without the
consent of the Subscribers, the Company will not and will not permit any of its
Subsidiaries to directly or indirectly:
   

(i)    create, incur, assume or suffer to exist any pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired, except for:  (A)  the
Excepted Issuances (as defined in Section 11(a) hereof), (B) (a) Liens imposed
by law for taxes that are not yet due or are being contested in good faith and
for which adequate reserves have been established in accordance with generally
accepted accounting principles; (b) carriers’, warehousemen’s, mechanics’,
material men’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith and by appropriate
proceedings; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (d) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) Liens created with respect to the financing of
the purchase of new property in the ordinary course of the Company’s business up
to the amount of the purchase price of such property; and (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property (each of (a) through (f), a “Permitted Lien”);
     
 
14

--------------------------------------------------------------------------------

 
        
(ii)    amend its articles of incorporation or bylaws so as to materially and
adversely affect any rights of the Subscribers (an increase in the amount of
authorized shares and an increase in the number of directors will not be deemed
adverse to the rights of the Subscribers);


(iii)    repay, repurchase or offer to repay, repurchase or otherwise acquire or
make any dividend or distribution in respect of any of its Common Stock,
preferred stock or other equity securities other than to the extent permitted or
required under the Transaction Documents;
   
(iv)    engage in any transactions with any officer, director, employee or any
Affiliate of the Company, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $100,000 other than (i) for payment of salary, or fees for services rendered,
or payment of sums previously advanced in cash or securities of the Company as
previously described in the Reports, (ii) reimbursement for authorized expenses
incurred on behalf of the Company, (iii) for other employee benefits including
stock option agreements under any stock option plan of the Company disclosed in
the Reports, or (iv) other transactions disclosed in the Reports; or
    
(v)    pay, prepay or redeem any financing related debt or past due obligations
or securities outstanding as of the Closing Date, or past due obligations
(except with respect to vendor obligations), any such obligations which in
management’s good faith, reasonable judgment must be repaid to avoid disruption
of the Company’s businesses. The Company agrees to provide Subscribers not less
than ten (10) days notice prior to becoming obligated to or effectuating a
Permitted Lien or Excepted Issuance, provided, however that failure to give
notice shall not be deemed an Event of Default or breach of a covenant.


(q)   Offering Restrictions.   For so long as the Note are outstanding, the
Company will not enter into or exercise any Equity Line of Credit or similar
agreement, nor issue nor agree to issue any floating or Variable Priced Equity
Linked Instruments nor any of the foregoing or equity with price reset rights
(collectively, the “Variable Rate Restrictions”).  For purposes hereof, “Equity
Line of Credit” shall include any transaction involving a written agreement
between the Company and an investor or underwriter whereby the Company has the
right to “put” its securities to the investor or underwriter over an agreed
period of time and at an agreed price or price formula, and “Variable Priced
Equity Linked Instruments” shall include: (A) any debt or equity securities
which are convertible into, exercisable or exchangeable for, or carry the right
to receive additional shares of Common Stock either (1) at any conversion,
exercise or exchange rate or other price that is based upon and/or varies with
the trading prices of or quotations for Common Stock at any time after the
initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).  Until six months after the Closing Date, for so long as any
Note is outstanding, except for the Excepted Issuances, the Company will not
enter into an agreement to issue nor issue any equity, convertible debt or other
securities convertible into Common Stock or equity of the Company nor modify any
of the foregoing which may be outstanding at anytime, without the prior written
consent of the Subscribers.
    
 
15

--------------------------------------------------------------------------------

 
    
(r)   Seniority.   Except for Permitted Liens, until the Note are fully
satisfied or converted, the Company shall not grant nor allow any security
interest to be taken in any assets of the Company or any Subsidiary or any
Subsidiary’s assets; nor issue or amend any debt, equity or other instrument
which would give the holder thereof directly or indirectly, a right in any
equity or assets of the Company or any Subsidiary or any right to payment equal
to or superior to any right of the Subscribers as holders of the Note in or to
such equity, assets or payment, nor issue or incur any debt not in the ordinary
course of business.
 
(s)   Notices.   For so long as the Subscribers hold any Securities, the Company
will maintain a United States address and United States fax number for notice
purposes under the Transaction Documents.
 
(t)   Transactions With Insiders.  So long as the Note are outstanding, the
Company shall not, and shall cause each of its Subsidiaries not to, enter into,
materially amend, materially modify or materially supplement, or permit any
Subsidiary to enter into, materially amend, materially modify or materially
supplement, any agreement, transaction, commitment, or arrangement relating to
the sale, transfer or assignment of any of the Company’s tangible or intangible
assets with any of its Insiders (as defined below)(or any persons who were
Insiders at any time during the previous two (2) years), or any Affiliates (as
defined below) thereof, or with any individual related by blood, marriage, or
adoption to any such individual.  “Affiliate” for purposes herein, with respect
to any person or entity, shall mean another person or entity that, directly or
indirectly, (i) has a ten percent (10%) or more equity interest in that person
or entity, (ii) has ten percent (10%) or more common ownership with that person
or entity, (iii) controls that person or entity, or (iv) shares common control
with that person or entity.  “Control” or “Controls” for purposes of the
Transaction Documents means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.  For
purposes hereof, “Insiders” shall mean any officer, director or manager of the
Company, including but not limited to the Company’s president, chief executive
officer, chief financial officer and chief operations officer, and any of their
affiliates or family members.
     
(u)   Stock Splits.  For so long as the Note are outstanding, the Company will
not engage in any stock splits without the consent of Subscribers.
 
(v)   Notice of Event of Default.  The Company agrees to notify Subscriber of
the occurrence of an Event of Default (as defined and employed in the
Transaction Documents) not later than ten (10) days after any of the Company’s
officers or directors becomes aware of such Event of Default.
 
10.1.   Registration Rights.  If the Company or any successor or parent company
shall determine at any time to file with the Commission a registration statement
in connection with the proposed offer and sale of any of its securities by it or
any of its security holders (other than a registration statement on Form S-4,
S-8, or other similar limited purpose form)(the “Registration Statement”), the
Company will give written notice of such determination to the Subscriber.   Upon
receipt of a written request from Subscriber within thirty (30) days after
receipt of any such notice from the Company, the Company will, except as herein
provided, at its sole cost and expense (other than customary underwriting
discounts or commissions) cause all Conversion Shares (the “Registrable
Securities”) to be included in such Registration Statement, all or to the extent
required to permit the sale or disposition by Subscriber of such Conversion
Shares. The obligation of the Company under this provision shall be unlimited as
to the number of Registration Statements to which it applies, but shall
terminate four (4) years after the Closing Date.
   
 
16

--------------------------------------------------------------------------------

 
    
10.2.   Expenses.  All expenses incurred by the Company in complying with
Section 10, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” The Company
will pay all Registration Expenses in connection with any registration statement
described in Section 10.
   
10.3.   Indemnification and Contribution.
 
(a)    In the event of a registration of any Registrable Securities under the
1933 Act pursuant to Section 10, the Company will, to the extent permitted by
law, indemnify and hold harmless the Subscriber, each of the officers,
directors, agents, Affiliates, members, managers, control persons, and principal
shareholders of the Subscriber, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Subscriber or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Subscriber, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities are registered or under the 1933 Act
pursuant to Section 10, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and subject to the provisions of
Section 10.3(c), reimburse the Subscriber, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Subscriber to the extent that any such damages arise out of or are based
upon an untrue statement or omission made in any preliminary prospectus if (i)
the Subscriber failed to send or deliver a copy of the final prospectus
delivered by the Company to the Subscriber with or prior to the delivery of
written confirmation of the sale by the Subscriber to the person asserting the
claim from which such damages arise, (ii) the final prospectus would have
corrected such untrue statement or alleged untrue statement or such omission or
alleged omission, or (iii) to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by any such Subscriber in writing specifically for use in such
registration statement or prospectus.
 
(b)    In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to Section 10, each Subscriber severally but not jointly
will, to the extent permitted by law, indemnify and hold harmless the Company,
and each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the 1933
Act pursuant to Section 10, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Subscriber will
be liable hereunder in any such case if and only to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with information pertaining to such Subscriber,
as such, furnished in writing to the Company by such Subscriber specifically for
use in such registration statement or prospectus, and provided, further,
however, that the liability of the Subscriber hereunder shall be limited to the
net proceeds actually received by the Subscriber from the sale of Registrable
Securities pursuant to such registration statement.
   

 
17

--------------------------------------------------------------------------------

 
    
(c)    Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 10.3(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 10.3(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 10.3(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
   
(d)    In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) a Subscriber,
or any controlling person of a Subscriber, makes a claim for indemnification
pursuant to this Section 10.3 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 10.3 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Subscriber or
controlling person of the Subscriber in circumstances for which indemnification
is not provided under this Section 10.3; then, and in each such case, the
Company and the Subscriber will contribute to the aggregate losses, claims,
damages or liabilities to which they may be subject (after contribution from
others) in such proportion so that the Subscriber is responsible only for the
portion represented by the percentage that the public offering price of its
securities offered by the registration statement bears to the public offering
price of all securities offered by such registration statement, provided,
however, that, in any such case, (y) the Subscriber will not be required to
contribute any amount in excess of the public offering price of all such
securities sold by it pursuant to such registration statement; and (z) no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation and provided,
further, however, that the liability of the Subscriber hereunder shall be
limited to the net proceeds actually received by the Subscriber from the sale of
Registrable Securities pursuant to such registration statement.
   
 
18

--------------------------------------------------------------------------------

 
    
10.4.   Delivery of Unlegended Shares.
 
(a)    Within three (3) business days (such third business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Conversion Shares or any other Common Stock held
by Subscriber has been sold pursuant to a registration statement or Rule 144
under the 1933 Act, (ii) a representation that the prospectus delivery
requirements, or the requirements of Rule 144, as applicable and if required,
have been satisfied, (iii) the original share certificates representing the
shares of Common Stock that have been sold, and (iv) in the case of sales under
Rule 144, customary representation letters of the Subscriber and, if required,
Subscriber’s broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (y) shall deliver, and shall cause legal counsel
selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(h) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date.
 
(b)   DWAC.   In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.


(c)   Late Delivery of Unlegended Shares.   The Company understands that a delay
in the delivery of the Unlegended Shares pursuant to Section 10.4 hereof later
than the Unlegended Shares Delivery Date could result in economic loss to a
Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $25 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any 360 day period, the Company fails to deliver Unlegended Shares as
required by this Section 10.4 for an aggregate of thirty days, then each
Subscriber or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
120% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered, or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price or exercise
price, as the case may be, during such thirty day period, multiplied by the
price paid by Subscriber for such Common Stock (“Unlegended Redemption
Amount”).  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.
 
(d)   Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 10.4 and the Company is required to
deliver such Unlegended Shares pursuant to Section 10.4, the Company may refuse
to deliver Unlegended Shares based on a claim that such Subscriber or any one
associated or affiliated with such Subscriber has been engaged in any violation
of law or a violation of this Agreement.
   
 
19

--------------------------------------------------------------------------------

 
    
11.    (a)   Favored Nations Provision.  Other than in connection with (i) full
or partial consideration in connection with a strategic merger, acquisition,
consolidation or purchase of substantially all of the securities or assets of a
corporation or other entity, (ii) the Company’s issuance of securities in
connection with strategic license agreements and other partnering arrangements,
(iii) the Company’s issuance of Common Stock or the issuances or grants of
options to purchase Common Stock to employees, directors, and consultants,
pursuant to plans described on Schedule 5(d) as such plans are constituted on
the Closing Date, (iv) securities upon the exercise or exchange of or conversion
of any securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement on the terms
disclosed in the Reports, and (v) as a result of the conversion of Note which
are granted or issued pursuant to this Agreement on the unamended terms in
effect on the Closing Date (collectively, the foregoing (i) through (v) are
“Excepted Issuances”), if at any time the Note are outstanding, the Company
shall agree to or issue (the “Lower Price Issuance”) any Common Stock or
securities convertible into or exercisable for shares of Common Stock (or modify
any of the foregoing which may be outstanding) to any person or entity at a
price per share or conversion or exercise price per share which shall be less
than the Conversion Price in effect at such time, without the consent of the
Subscribers, then the Conversion Price shall automatically be reduced to such
other lower price.  Common Stock issued or issuable by the Company for no
consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.001 per share of
Common Stock.  For purposes of the issuance and adjustments described in this
paragraph, the issuance of any security of the Company carrying the right to
convert such security into shares of Common Stock or any warrant, right or
option to purchase Common Stock shall result in the issuance of the additional
shares of Common Stock upon the sooner of the agreement to or actual issuance of
such convertible security, warrant, right or options and again at any time upon
any subsequent issuances of shares of Common Stock upon exercise of such
conversion or purchase rights if such issuance is at a price lower than the
Conversion Price in effect upon such issuance.  The rights of Subscribers set
forth in this Section 11(a) are in addition to any other rights the Subscribers
have pursuant to this Agreement, the Note, any other Transaction Document, and
any other agreement referred to or entered into in connection herewith or to
which Subscribers and Company are parties.
 
12.   Covenants of the Company Regarding Indemnification.
 
(a)    The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers’ officers, directors, agents, Affiliates, members, managers, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscribers or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any representation or warranty by Company in this Agreement
or in any Exhibits or Schedules attached hereto in any Transaction Document, or
other agreement delivered pursuant hereto or in connection herewith, now or
after the date hereof; or (ii) after any applicable notice and/or cure periods,
any breach or default in performance by the Company of any covenant or
undertaking to be performed by the Company hereunder, or any other agreement
entered into by the Company and Subscribers relating hereto.
 
(b)    In no event shall the liability of the Company or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the net
proceeds actually received by the Company or successor upon the sale of
Securities.
 
13.   Miscellaneous.
 
(a)   Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:
    
 
20

--------------------------------------------------------------------------------

 
   
If to the Company:


Greenhouse Holdings, Inc.
Attn: John Galt, President
5171 Santa Fe Street
Suite J
San Diego, California  92109
Telephone: (858) 275-2626
Facsimile: (949) 315-3827




If to the Subscribers:
 
Premier Alliance Group, Inc.
Attn: Mark Elliott, President
4521 Sharon Road
Charlotte, North Carolina
Phone: (704) 521-8077
Facsimile: (704) 521-8078
 
(b)   Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscriber
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.  The Note may not be sold, pledged, or otherwise transferred from
the original purchaser without the prior written consent of the Company, which
will not be unreasonably withheld.
 
(c)   Counterparts/Execution.  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.  This Agreement
may be executed by facsimile signature and delivered by electronic transmission.
 
(d)   Law Governing this Agreement.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state and county of New York.  The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
   
 
21

--------------------------------------------------------------------------------

 
     
(e)   Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 12(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.
 
(f)   Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.
 
(g)   Maximum Payments.   Nothing contained herein or in any document referred
to herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscriber and thus refunded to the
Company.
 
(h)   Calendar Days.   All references to “days” in the Transaction Documents
shall mean calendar days unless otherwise stated.  The terms “business days” and
“trading days” shall mean days that the New York Stock Exchange is open for
trading for three or more hours.  Time periods shall be determined as if the
relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.
 
(i)   Captions: Certain Definitions.  The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement.  As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.
   
 
22

--------------------------------------------------------------------------------

 
    
(j)   Severability.   In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
(k)   Successor Laws.  References in the Transaction Documents to laws, rules,
regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.
 
(l)   Consent.   As used in this Agreement and the Transaction Documents and any
other agreement delivered in connection herewith, “Consent of the Subscribers”
or similar language means the consent of holders of not less than a majority of
the outstanding Principal Amount of Note on the date consent is requested (such
Subscribers being a “Majority in Interest”).  A Majority in Interest may consent
to take or forebear from any action permitted under or in connection with the
Transaction Documents, modify any Transaction Documents or waive any default or
requirement applicable to the Company, Subsidiaries or Subscribers under the
Transaction Documents provided the effect of such action does not waive any
accrued interest or damages and further provided that the relative rights of the
Subscribers to each other remains unchanged.
 
(m)   Maximum Liability.   In no event shall the liability of the Subscribers or
permitted successor hereunder or under any Transaction Document or other
agreement delivered in connection herewith be greater in amount than the dollar
amount of the net proceeds actually received by such Subscriber or successor
upon the sale of Conversion Shares.
 
(n)   Independent Nature of Subscribers.     The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.
    
 
23

--------------------------------------------------------------------------------

 
 
(o)   Equal Treatment.   No consideration shall be offered or paid to any person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered and paid to
all the Subscribers and their permitted successors and assigns.
 
(p)   Adjustments.   The Conversion Price, amount of Conversion Shares, trading
volume amounts, price/volume amounts and similar figures in the Transaction
Documents shall be equitably adjusted and as otherwise described in this
Agreement and the Note.
 


 
 [Remainder of Page Intentionally Left Blank]
   
 
24

--------------------------------------------------------------------------------

 
    
Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
   

 
Greenhouse Holdings, Inc.,
a Nevada corporation
         
Dated: October __, 2011
By:
/s/      
Name: John Galt
     
Title: President
         


   


 
  SUBSCRIBER
PURCHASE PRICE
NOTE PRINCIPAL
 
 
  PREMIER ALLIANCE GROUP, INC.
 
 
  ___________________________________
  By:  Mark S. Elliott, President
 
 
 
$500,000
 
 
$500,000



 


 


 
[Signature Page to Subscription Agreement]
   
 
25

--------------------------------------------------------------------------------

 
    
LIST OF EXHIBITS AND SCHEDULES
 


 

Exhibit A Form of Note     Exhibit B Form of Security Agreement     Schedule
5(a) Subsidiaries     Schedule 5(d) Additional Issuances / Capitalization    
Schedule 5(u) Transfer Agent     Schedule 5(e) Use of Proceeds     Schedule 5(l)
Intellectual Property

 
 
 
 
 26

--------------------------------------------------------------------------------